Citation Nr: 1324958	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  00-18 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a separate, compensable evaluation for scars above the left knee or below the left knee and for injury to muscles other than Muscle Group (MG) XIV.

(The issue of entitlement to automobile and adaptive equipment or for adaptive equipment only is addressed in a separate decision.)

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran & L.S.



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1964 to April 1965 and November 1968 to November 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran submitted a notice of disagreement in October 1999, a statement of the case was issued in July 2000, and a VA Form 9 was submitted in September 2000. 

The Veteran requested multiple hearings before the Board, which were conducted in February 2001 and February 2007, by two of the undersigned Veterans Law Judges (VLJs).  Where testimony has been given before two different VLJs, a panel decision of not less than three members of the Board must be issued.  See 38 U.S.C.A. § 7102 (West 2002).  The Veteran was notified that he had the option of having a hearing held before a third VLJ.  An additional hearing was held in October 2012.  All transcripts are associated with the claims file.  
 

FINDING OF FACT

During the October 2012 Board hearing, prior to the promulgation of the appeal, the Veteran requested withdrawal of his appeal for entitlement to a separate, compensable evaluation for scars above the left knee or below the left knee and for injury to muscles other than MG XIV.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran withdrew his appeal during the October 2012 Hearing, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



__________________________                              _________________________
           S. L. KENNEDY                                                 MARJORIE A. AUER
        Veterans Law Judge                                                 Veterans Law Judge
   Board of Veterans' Appeals                                     Board of Veterans' Appeals
                                


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


